Citation Nr: 9910373	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-09 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.  

This matter arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for hypertension.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


REMAND

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998). The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that, alternatively, a claim may be well grounded based on 
the application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service, or during an 
applicable presumption period, and that the veteran still has 
such a condition.  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997). 

The veteran contends, in substance, that he incurred 
hypertension in service, and that he is entitled to service 
connection for that disorder and should be assigned a 20 
percent evaluation.  His service medical records are negative 
for any diagnosis of hypertension.  The report of his 
discharge physical examination of 1945 shows that all systems 
relating to the cardiovascular system, including the heart, 
blood pressure, and pulse, were described as "normal."  
However, blood pressure readings of 170/90 and 178/94 were 
recorded.

In support of his claim, the veteran submitted medical 
treatment records from Thomas J. Cook, M.D., dating from 
December 1996 through July 1997.  These records show that the 
veteran had coronary artery disease in the past, but was 
largely asymptomatic at the present time.  No mention of 
hypertension was included in the treatment records, and Dr. 
Cook did not address the issue of whether hypertension or 
coronary artery disease had been incurred during the 
veteran's active service.  

In addition, the veteran submitted a statement from a 
treating physician, James E. Stens, M.D., dated in April 
1998, stating that he had treated the veteran for 
hypertension from 1948 through 1952.  Dr. Stens also 
submitted medical treatment records dating from March 1952 
through February 1984 showing treatment for various ailments 
including hypertension.  A treatment note dated in August 
1976 shows that the veteran was described as having severe 
hypertension at that time.  

In view of the above, the case is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for hypertension. When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by a 
cardiologist to determine the nature and 
etiology of the disability at issue.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail. 
The examiner should determine whether the 
veteran now has hypertension or any 
associated residual disability. An opinion 
should be provided regarding the likelihood 
that the blood pressure readings recorded at 
service separation represented 
manifestations of essential hypertension or 
that hypertension was otherwise related to 
the veteran's period of military service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals





 


